 1

 2                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 3
                                                                          Apr 03, 2019
                                                                              SEAN F. MCAVOY, CLERK
 4

 5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    MARK C. CHRISTENSON,
                                                     NO: 2:18-CV-365-RMP
 8                               Plaintiff,
            v.                                       ORDER OF DISMISSAL WITHOUT
 9                                                   PREJUDICE
      DONALD WOLFHOUND,
10
                                 Defendant.
11

12

13         On November 27, 2018, pro se Plaintiff Mark C. Christenson filed a

14   complaint in this matter without paying the required filing fee or submitting an

15   Application to Proceed in Forma Pauperis (IFP). ECF No. 1. On December 19,

16   2018, the District Court Clerk filed and served upon pro se Plaintiff a Notice of

17   Deficient Filing alerting pro se Plaintiff that failure to pay the filing fee or submit an

18   Application to Proceed In Forma Pauperis (IFP) by January 2, 2019,

19   “. . . may subject this case to dismissal by the Court without further notice or

20   opportunity for hearing.” ECF No. 3. To date, nothing further has been filed in this

21   case, and the filing fee has not been paid.


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
 1         Accordingly, IT IS HEREBY ORDERED that pro se Plaintiff’s complaint at

 2   ECF No. 1, is dismissed without prejudice.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, provide a copy to pro se Plaintiff, and close this case.

 5         DATED April 3, 2019.

 6
                                                  s/ Rosanna Malouf Peterson
 7                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
